Name: 2014/280/EU: Council Decision of 8 May 2014 on the position to be adopted on behalf of the European Union at the International Maritime Organization during the 93 rd session of the Maritime Safety Committee on the adoption of amendments to SOLAS Regulations II-1/29, II-2/3, 2/9.7, 2/13.4, 2/18, III/20, the Life Saving Appliances Code and the 2011 Enhanced Survey Programme Code
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  transport policy;  United Nations;  mechanical engineering;  deterioration of the environment;  organisation of work and working conditions
 Date Published: 2014-05-16

 16.5.2014 EN Official Journal of the European Union L 145/40 COUNCIL DECISION of 8 May 2014 on the position to be adopted on behalf of the European Union at the International Maritime Organization during the 93rd session of the Maritime Safety Committee on the adoption of amendments to SOLAS Regulations II-1/29, II-2/3, 2/9.7, 2/13.4, 2/18, III/20, the Life Saving Appliances Code and the 2011 Enhanced Survey Programme Code (2014/280/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 100(2) and 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Action by the European Union in the sector of maritime transport should aim to improve maritime safety. The main reference framework for the safety standards should be the 1974 International Convention for the Safety of Life at Sea (the 1974 SOLAS Convention), as amended, which encompasses internationally agreed standards for passenger ships and high-speed passenger craft engaged on international voyages. (2) The IMO Maritime Safety Committee (MSC) meeting at its 92nd session approved, among others, amendments to SOLAS Regulations II-1/29, II-2/3, 2/9.7, 2/13.4, 2/18, III/20, the Life Saving Appliances Code and the 2011 Enhanced Survey Programme Code. Those amendments are expected to be adopted in the 93rd session of the MSC, to be held in May 2014. (3) The amendments to the SOLAS regulations II-2/3 and II-2/9.7 concerning fire resistance of ventilation ducts for new ships will introduce new requirements for ventilation systems in ships, including for passenger ships carrying more than 36 passengers. The provisions of Regulation 12, Part A and of Regulation 9, Part B of Chapter II-2 of Annex 1 to Directive 2009/45/EC of the European Parliament and of the Council (1) on ventilation duct penetration provisions and on ventilation systems for ships carrying more than 36 passengers cover these issues and are derived from these SOLAS provisions which are now expected to be amended. (4) The amendments to SOLAS Regulation II-2/13.4 will introduce additional means of escape from machinery spaces for new passenger and cargo ships. The provisions of Regulation 6, Part B, Chapter II-2 of Annex 1 to Directive 2009/45/EC (Means of escape) covers these issues and are derived from the SOLAS provisions which are now expected to be amended. (5) The amendments to SOLAS Regulation II-2/18 concerning helicopter landing areas on ro-ro passenger ships for new ships will include a requirement for fire-fighting foam application systems to be in accordance with IMO Circular MSC.1/Circ.1431 of 31 May 2012 on Guidelines for the approval of helicopter facility foam fire-fighting appliances. Regulation 18, Part B, Chapter II-2 of Annex 1 to Directive 2009/45/EC provides that ships equipped with helidecks shall comply with the requirements of the SOLAS regulation as revised per 1 January 2003 which are now expected to be amended. (6) The amendments to SOLAS Chapter III, Regulation 20 and associated requirements for periodic servicing and maintenance of lifeboats and rescue boats for all ships aim to make these detailed requirements mandatory. Chapter III of Annex 1 to Directive 2009/45/EC provides that maintenance and inspections of life-saving appliances shall be carried out in accordance with the same requirements of SOLAS Regulation III/20, which are now expected to be amended. (7) The amendments to the Life-Saving Appliances (LSA) Code concerning lifejackets Reference Test Devices (RTDs) will introduce new requirements for RTDs. Regulation 2.2, Chapter III of Directive 2009/45/EC indicates that all such personal life-saving appliances comply with the LSA Code. In addition, Article 5(1) of Council Directive 96/98/EC (2) stipulates that equipment listed in its Annex A.1 placed on board a Community ship meet the applicable requirements of the international instruments referred to in that Annex. In the table in Annex A.1, entry A.1.1.4, the applicable standard for life jackets is IMO Resolution MSC 48(66)  the LSA Code, which is now expected to be amended. (8) The amendments to SOLAS regulation II-1/29 concerning requirements for steering gear trials will introduce further requirements to demonstrate compliance during sea trials. Regulations 6 and 7, Part C, Chapter II-1 of Annex 1 to Directive 2009/45/EC are derived from and replicate the same provisions of SOLAS in Chapter II-1, Part C Regulation 29 on requirements for the main and auxiliary steering gear which are now expected to be amended. (9) The above amendments to SOLAS Regulations II-1/29, II-2/3, 2/9.7, 2/13.4, 2/18, III/20 and the Life Saving Appliances Code, will apply to passenger ships and high-speed passenger craft which are engaged on domestic voyages, pursuant to Articles 1 and 3 of Directive 2009/45/EC. Therefore, to the extent that they affect passenger ships and high-speed passenger craft which are engaged on domestic voyages, these amendments fall under the exclusive competence of the Union. (10) The amendments to the 2011 Enhanced Survey Programme (ESP) Code bring it into line with the practices of classification societies. Articles 5 and 6 of Regulation (EU) No 530/2012 of the European Parliament and of the Council (3) make mandatory the application of the IMO's Condition Assessment Scheme (CAS) to single hull oil tankers above 15 years of age. The Enhanced Programme of Inspections during surveys of Bulk Carriers and Oil tankers or Enhanced Survey Programme (ESP) specifies how to undertake this intensified assessment. As CAS uses ESP as the tool to achieve its aim, any changes to the ESP inspections will automatically be applicable through Regulation (EU) No 530/2012. (11) The Union is neither a member of the IMO nor a contracting party to the conventions and codes concerned. It is therefore necessary for the Council to authorise the Member States to express the position of the Union and express their consent to be bound by these amendments, to the extent that they fall under the exclusive competence of the Union, HAS ADOPTED THIS DECISION: Article 1 1. The position of the Union at the 93rd session of the IMO Maritime Safety Committee shall be to agree to the adoption of the amendments to SOLAS Regulations II-2/3, 2/9.7, 2/13.4 and 2/18 as laid down in Annex 13 to the IMO document MSC 92/26.Add.1, and to the adoption of the amendments to SOLAS Regulations II-1/29 and III/20, the Life Saving Appliances Code and the 2011 Enhanced Survey Programme Code as laid down in Annexes 31, 32, 33, 34, 35 and 36 respectively to the IMO document MSC 92/26/Add.2. 2. The position of the Union as set out in paragraph 1 shall be expressed by the Member States, which are members of IMO, acting jointly in the interest of the Union. 3. Formal and minor changes to this position may be agreed without requiring that position to be amended. Article 2 Member States are hereby authorised to give their consent to be bound, in the interest of the Union, by the amendments referred to in Article 1(1) to the extent that they fall under the exclusive competence of the Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 May 2014. For the Council The President P. MITARACHI (1) Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships (OJ L 163, 25.6.2009, p. 1). (2) Council Directive 96/98/EC of 20 December 1996 on marine equipment (OJ L 46, 17.2.1997, p. 25). (3) Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (OJ L 172, 30.6.2012, p. 3).